                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-194
                                          JUDGE JAMES L. GRAHAM
ROBERT WELLS


                         REPORT AND RECOMMENDATION

      Defendant Robert Wells previously pleaded not guilty to an
indictment charging him with one count of deprivation of civil rights
in violation of 18 U.S.C. § 242 (Count 1), and one count of
obstruction of an investigation in violation of 18 U.S.C. § 1519
(Count 2). Indictment, ECF No. 1. The United States of America and
defendant thereafter entered into a plea agreement1 whereby defendant
agreed to enter a plea of guilty to Count 1 of the Indictment. On
December 19, 2018, defendant, accompanied by his counsel, appeared for
a change of plea proceeding.    Defendant consented, pursuant to 28
U.S.C. §636(b)(3), to enter a guilty plea before a Magistrate Judge.
See United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.


      1 The Plea Agreement, ECF No. 15, was executed pursuant to the
provisions of Fed. R. Crim. P. 11(c)(1)(C) and includes an appellate waiver
provision. Under the Plea Agreement, defendant also agrees to a restitution
obligation.
                                      1
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Count 1.    Defendant was
also addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the Plea Agreement signed by him, his attorney and the attorney
for the United States and filed on November 5, 2018, represents the
only promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
Plea Agreement. Defendant was further advised that, if the Court
refuses to accept the Plea Agreement, defendant will have the
opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea, the District Judge may impose a sentence
that is more severe than the sentence contemplated in the Plea
Agreement, up to the statutory maximum.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge.    He confirmed that he is pleading guilty to
Count 1 of the Indictment because he is in fact guilty of that
offense.     The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.     Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




December 19, 2018                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
